If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



ITT EDUCATIONAL SERVICES, INC.,                                      UNPUBLISHED
                                                                     March 12, 2019
               Petitioner-Appellant,

v                                                                    No. 342290
                                                                     Tax Tribunal
FLINT TOWNSHIP,                                                      LC No. 2015-001819-TT

               Respondent-Appellee.


Before: METER, P.J., and SERVITTO and REDFORD, JJ.

PER CURIAM.

       Petitioner appeals as of right the Tax Tribunal’s order granting summary disposition to
respondent, denying petitioner’s claim for a tax exemption under MCL 211.7n. We affirm.

        Petitioner was a for-profit, post-secondary undergraduate program operating in Swartz
Creek.1 For the 2015 tax year, respondent assessed taxes on petitioner’s real and personal
property. Petitioner challenged this assessment in the Tax Tribunal, claiming that the property
was exempt from taxation under MCL 211.7n, which exempts from taxation “property owned
and occupied by nonprofit theater, library, educational, or scientific institutions.” The parties
stipulated that the only issue before the Tribunal was a legal one: whether MCL 211.7n applied
to for-profit educational institutions. The Tribunal concluded that only nonprofit institutions
could claim the exemption in MCL 211.7n and granted summary disposition in respondent’s
favor. This appeal followed.

        The only issue before this Court is whether for-profit educational institutions may claim a
tax exemption under MCL 211.7n. We review de novo the trial court’s interpretation of tax
statutes. Briggs Tax Serv, LLC v Detroit Pub Sch, 485 Mich. 69, 75; 780 NW2d 753 (2010).
Ordinarily, this review would require us to examine the statutory language to determine whether


1
 Petitioner indicated in its brief on appeal that it “ceased operating as an educational institution
on September 7, 2016.”



                                                -1-
the Legislature has clearly expressed its intent therein. Odom v Wayne Co, 482 Mich. 459, 467;
760 NW2d 217 (2008). If the intent of the Legislature is clear from the statutory language, no
further interpretation would be necessary. Id. We would only engage in statutory interpretation
if the Legislature’s intent is not apparent from the statutory language. PIC Maintenance, Inc v
Dep’t of Treasury, 293 Mich. App. 403, 408-409; 809 NW2d 669 (2011).

        Here, however, this review must yield to the doctrine of stare decisis. Under the doctrine
of stare decisis, “principles of law directly examined and decided by a court of competent
jurisdiction should not be lightly departed. . . . [C]ourts should be bound down by strict rules
and precedents which serve to define and point out their duty in every particular case that comes
before them.” McCormick v Carrier, 487 Mich. 180, 209-210; 795 NW2d 517 (2010) (internal
citations, block notation, and quotation marks omitted). When stare decisis applies, we are
bound “to follow the decisions of our Supreme Court” regardless of any contrary merit we may
find in the parties’ arguments. Tenneco Inc v Amerisure Mut Ins Co, 281 Mich. App. 429, 447;
761 NW2d 846 (2008). “It is the Supreme Court’s obligation to overrule or modify its case law,
and until and unless the Supreme Court takes such action, this Court and all lower courts are
bound by the Supreme Court’s authority.” Auto-Owners Ins Co v Stenberg Bros, Inc, 227 Mich
App 45, 51-52; 575 NW2d 79 (1997).

       While this case was pending before the Tax Tribunal, our Supreme Court issued its
opinion in SBC Health Midwest, Inc v Kentwood, 500 Mich. 65; 894 NW2d 535 (2017). Because
SBC Health definitively determined that only non-profit institutions may claim the exemption in
MCL 211.7n, we need not engage in any statutory analysis. Rather, we are bound to apply our
Supreme Court’s conclusion to this case, and are thereby bound to affirm the Tax Tribunal’s
order.

        In SBC Health, our Supreme Court was asked to determine whether the petitioner, a for-
profit educational institution, could claim the tax exemption set forth in MCL 211.9(1)(a). Id. at
67-68. MCL 211.9(1)(a) exempts from taxation the “personal property of charitable,
educational, and scientific institutions.” The petitioner claimed the exemption, and the taxing
authority denied it, arguing that MCL 211.9(1)(a) applied only to non-profit institutions. SBC
Health, 500 Mich. at 68-69. Our Supreme Court disagreed with the taxing authority, concluding
that “MCL 211.9(1)(a) is unambiguous. This statute allows the exemption of personal property
from taxes imposed on institutions that are educational in nature,” regardless of their nonprofit
status. Id. at 72.

       In coming to this conclusion, our Supreme Court read MCL 211.9(1)(a) and MCL 211.7n
in pari materia. 2 Id. at 73-75. Our Supreme Court noted that educational institutions were


2
  “In pari materia (or the related-statutes canon) provides that laws dealing with the same subject
should if possible be interpreted harmoniously.” Id. at 73 n 26 (internal citation, quotation
marks, and ellipsis omitted). Courts need not reserve in pari materia for interpreting ambiguous
statutes; rather, the canon may be used to make the initial determination whether an ambiguity
exists. Id.


                                                -2-
subject to a “ ’nonprofit’ requirement” under MCL 211.7n and reasoned that “the Legislature’s
express inclusion of ‘nonprofit’ in MCL 211.7n only underscores its intent in omitting that term
from the first sentence of MCL 211.9(1)(a).” Id. at 74-75. According to our Supreme Court,
reading the two statutes in pari materia lead to the inescapable conclusion that “MCL
211.9(1)(a), by its plain and unambiguous language, does not require an educational institution to
demonstrate nonprofit status in order to claim the personal property tax exemption.” Id. at 78.

         We recognize that the statute at issue in SBC Health was MCL 211.9(1)(a), not MCL
211.7n. Nonetheless, “if a court intentionally addresses an issue that is germane to the
controversy in the case, the statement is not dictum even if the issue was not decisive.” Pew v
Michigan State University, 307 Mich. App. 328, 334; 859 NW2d 246 (2014). We cannot logically
separate our Supreme Court’s conclusion that MCL 211.7n excludes for-profit educational
institutions from its conclusion that MCL 211.9(1)(a) does not. To do so would negate our
Supreme Court’s application of in pari materia and undermine the foundation of its opinion.
Accordingly, we are bound by stare decisis to apply our Supreme Court’s interpretation of MCL
211.7n to this case. Auto-Owners Ins Co, 227 Mich. App. at 51-52. Therefore, we conclude that
petitioner, as a for-profit educational institution, was precluded from claiming the exemption set
forth in MCL 211.7n.

       Affirmed.



                                                            /s/ Patrick M. Meter
                                                            /s/ Deborah A. Servitto
                                                            /s/ James Robert Redford




                                               -3-